Per Curiam.
Several suits were brought by the plaintiff, one against the East Jersey Water Company, the Montclair Water Company and Acquackanonk Water Company, in which a judgment was recovered by plaintiff for $8,780.87; one against the mayor and aldermen of Jersey City, in which plaintiff recovered a judgment for $15,425.52, and another against the mayor and common council of the city of Newark, in which plaintiff recovered a judgment for $5,602.96, and in each case the defendants have appealed. These three actions were tried together before the same jury, and are submitted to this court in like manner upon the same exceptions. The defendants requested the court to instruct the jury on the question of damages, under the same state of facts as in the1 case of Auger *401& Simon Silk Dyeing Co. v. East Jersey Water Co. and Jersey City Water Supply Co., decided at this term, and the views expressed in the opinion read lor this court in those cases are applicable here. We there held the refusal to he erroneous, and for the reasons given for reversal in, those cases, the judgment in favor of the plaintiff in each of the above cases will he reversed and a new trial awarded. While other phases of these cases have been presented to and considered by the Supreme Court (vide Weidman Silk Dyeing Co. v. Newark, 83 N. J. L. 50; 84 Atl. Rep. 273; Same Case, 91 Id. 335; Weidman Silk Dyeing Co. v. Jersey City Water Supply Co. and East Jersey Water Co., Id. 337, 338), tho question now considered and decided by this court was not brought to the attention of the Supreme Court and was not passed upon by it in either of the cases cited.
For affirmance—Garrison, Trenoiiaed, Black, White, Teri-iune, JJ. 5.
For reversal—The Chancellor, Ciiiee Justice, Swayze, Parker, Bergen, Minturn, Kalisoh, Yredenburgii, Hhppeniieimer, Taylor, JJ. 10.